DETAILED ACTION
Please note claim 35 seems to be inadvertently forgotten from the listing of the claims. It is noted that for examination purposes, claim 35 is being interpreted as cancelled so that the numbering of the claims 36-76 remains the same. The applicant should address the issue when responding to the office action.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 55, 63-64 and 67 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 2, 2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the stress concentration reduction region must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 6, 2020 and June 8, 2021 are noted.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 27 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 8, the limitation of “a space defined by the tooth in the desired position” is unclear. It is noted that the applicant has claimed the appliance  configured to receive a tooth, however, does not claim the tooth, therefore the limitation of the space defined with respect to the tooth is unclear. For examination purposes, the limitation is being interpreted as the space in which the tooth is configured to be when in use, however, the applicant should amend the claim to clarify. 
With respect to claim 27, it is noted that the preamble is directed towards “The system” which was claimed in claim 19, however, the claim depends from claim 1. For examination purposes, the claim is being interpreted as depending from claim 19, however, the applicant should amend the claim to clarify.  
Claim 33 recites the limitation "the biocompatible polymeric material" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 10, 14, 16, 19, 27, 30, 33, and 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kopelman (2015/0216627).
Kopelman discloses with respect to claim 1, a removable dental appliance 1400/1600/1700/1800/1900 comprising an appliance body configured to at least partially surround a plurality of teeth of a patient (see figs. 14a-19, pars. 144-146), the appliance body defining a shell configured to receive a tooth of the plurality of teeth in an initial position (see abstract, par. 100) and a bendable flap 1406/1602/1702/1902 integrally formed with the appliance body to extend from a hinge axis of the shell (see figs. 14a-19, such that the figures show a position at rest and then the flap rotated about a hinge axis when placed on the tooth), wherein the bendable flap is configured to apply a force to the tooth to cause movement of the tooth toward a desired position when the removable dental appliance is worn by the patient (see abstract, pars. 144-146, 154).
With respect to claim 8, Kopelman further teaches wherein a rest position of the bendable flap intrudes into a space that is to be occupied by a tooth in the desired position of the tooth (see figs. 16b/17b, such that when not placed on the tooth, the flap is located where the tooth is to be located) and wherein the bendable flap is displaced into a deformed position to cause the force when the removable dental appliance is worn by the patient (see figs. 16a-17c, pars. 144-145).
With respect to claim 10, wherein the appliance body further comprises a reinforcing structure 1610/1710/1814 adjacent to the bendable flap and wherein the reinforcing structure is configured to increase the stiffness of at least a portion of the bendable flap (par. 144-145, par. 108, such that the properties of the elastic material are selected to apply the desired force to the tooth and therefore, increase the stiffness of the flap).
With respect to claim 14, wherein the appliance body comprising a unitary biocompatible polymeric material (pars. 104, 109, such that the material is biocompatible since the device is used in the mouth).
With respect to claim 16, wherein the appliance body defines a flap boundary region extending from a first terminal point of the bendable flap to a second terminal point of the bendable flap (such that that the first terminal point is a left side and the second terminal point is the right side of the flap, see figs. 14a-15d, 18a-18c) and wherein the flap boundary region comprises at least one of a cutout and elastomeric polymer (see figs. 14a-15d, 18a-18c, pars 104, 109 such that the materials of the flap including the boundary region are made of elastomeric polymers).
With respect to claim 8, Kopelman further teaches wherein a rest position of the bendable flap intrudes into a space that is to be occupied by a tooth in the desired position of the tooth (see figs. 16b/17b, such that when not placed on the tooth, the flap is located where the tooth is to be located) and wherein the bendable flap is displaced into a deformed position to cause the force when the removable dental appliance is worn by the patient (see figs. 16a-17c, pars. 144-145).
Kopelman discloses with respect to claim 19, an ordered set of removably dental appliances configured to reposition one or more teeth of a patient (par. 100), at least one removably dental appliance 1400/1600/1700/1800/1900 in the set of removably dental appliance comprising an appliance body configured to at least partially surround a plurality of teeth of a patient (see figs. 14a-19, pars. 144-146), the appliance body defining a shell configured to receive a tooth of the plurality of teeth in an initial position (see abstract, par. 100) and a bendable flap 1406/1602/1702/1902 integrally formed with the appliance body to extend from a hinge axis of the shell (see figs. 14a-19, such that the figures show a position at rest and then the flap rotated about a hinge axis when placed on the tooth), wherein the bendable flap is configured to apply a force to the tooth to cause movement of the tooth toward a desired position when the removable dental appliance is worn by the patient (see abstract, pars. 144-146, 154).
With respect to claim 27, Kopelman further teaches wherein the shape of the bendable flap is selected to control an amount and direction of the force (pars. 84, 110, such that the discontinuities are the flaps).
With respect to claim 30, Kopelman further teaches wherein the bendable flap comprises a protrusion 1702 configured to contact a surface of the tooth (see fig. 17c, par. 145).
With respect to claim 33, it is noted that the limitations including “a three-dimensionally printed biocompatible polymeric material” are being interpreted as a product by process limitation. That is, that the appliance is made by three dimensional printing. As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to appliance to show an unobvious difference. It is noted that since the prior art of Kopelman teaches the appliance made using rapid prototyping (see par. 108), the appliance of Kopelman would be the same as that claimed.
With respect to claim 36, Kopelman further teaches the bendable flap is configured to apply a force to an attachment affixed to the tooth to cause movement of the tooth toward a desired position when the removable dental appliance is worn by the patient (see figs. 14a-15d, par. 154) 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4, 7 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kopelman (2015/0216627) as applied to claims 1 and 19 above, and further in view of Tseng (2014/0370452).
With respect to claims 3 and 21, Kopelman teaches the invention as substantially claimed and discussed above including the bendable flap is configured to apply the force to a side of the tooth opposite from the desired direction of movement, however, does not specifically teach the shell comprises a surface that defines a void internal to the shell and shaped to receive the tooth in the desired position and wherein the bendable flap is configured to apply the force to a side of the tooth opposite form the void to cause movement of the tooth towards the void.
Tseng teaches a removable dental appliance comprising an appliance body 31configured to at least partially surround a plurality of teeth of a patient, the appliance body defining a shell 312/313 configured to receive a tooth of the plurality of teeth in an initial position and a protrusion 32 configured to apply a force to the tooth to cause movement of the tooth toward the desired position when the removeable dental appliance is worn by the patient, wherein the shell comprises a surface that defines a void 3110 internal to the shell and shaped to receive the tooth in the desired position and wherein the protrusion is configure to apply the force to a side of the tooth opposite form the void to cause movement of the tooth toward the void (see figs. 6, 7a, pars. 31-32, 35). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the appliance taught by Kopelman with the void taught by Tseng in order to accommodate movement of the tooth (see par. 31 of Tseng). 
With respect to claims 4 and 22, Kopelman teaches the removable dental appliance further comprises a second bendable flap integrally formed with the appliance body to extends form a second hinge axis of the shell, and  wherein the second bendable flap is configured to apply a second force to a second side of the tooth opposite from the first bendable flap (see fig. 19, par. 146). Kopelman teaches the invention as substantially claimed and discussed above, however, does not specifically teach the surface of the shell further defines a second portion of the void, wherein the removable dental appliance further comprises a second bendable flap integrally formed with the appliance body and the second bendable flap is configured to apply a second force to a second side of the tooth opposite form the second portion of the void to cause movement of the tooth toward the second portion of the void.
Tseng teaches the surface of the shell further defines a second portion of the void 3110 (see fig. 6, such that the void is on both the lingual and buccal side of the tooth), wherein the removable dental appliance further comprises a second protrusion 32 integrally formed with the appliance body and the second protrusion is configured to apply a second force to a second side of the tooth opposite form the second portion of the void to cause movement of the tooth toward the second portion of the void (see figs. 6, 7a, pars. 32, 35). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the appliance taught by Kopelman with the void taught by Tseng in order to accommodate movement of the tooth (see par. 31 of Tseng).
With respect to claim 7, Kopelman teaches the bendable flap is positioned relative to the second bendable flap to cause a couple (see fig. 19).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kopelman (2015/0216627) .
Kopelman teaches the invention as substantially claimed and discussed above. Kopelman further teaches an embodiment in which the appliance body defines at least one stress concentration reduction region 210 adjacent to the hinge axis (see figs. 2a-2b, such that the ends of the discontinuity is a hinge axis). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the embodiment of Kopelman teaching the flap with the embodiment including the stress concentration reduction region in order to prevent undesired lengthening of the flap (see par. 116, i.e. it prevents it from ripping).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081. The examiner can normally be reached Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        7/6/2022